LOBRANO, Judge,
concurring.
I reluctantly concur in the affirmance of the award in the instant case but only because the law is clear in this matter. In doing so, however, I feel compelled to point out that I disagree with the principle enunciated in Hall v. Hall, 379 So.2d 826 (La.App. 4th Cir.1980). It is ridiculous to state as a matter of law that if the physical custody of a child changes, the support obligations will remain the same without a court ordered modification of the original support decree. The party obtaining the physical custody in effect pays twice unless he goes through the added cost and expense of obtaining a judicial modification. In requiring this procedure, the law totally ignores the practicality of the situation.